Name: Commission Regulation (EC) No 1140/97 of 23 June 1997 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 728/97
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  management;  consumption;  trade policy
 Date Published: nan

 24. 6 . 97 EN Official Journal of the European Communities No L 165/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1140/97 of 23 June 1997 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 728/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the Commission has received from the Member States under Article 5 of Regulation (EC) No 728/97 particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1994, the reference year, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) Nos 1765/82, 1766/82 and 3420/83 ('), as last amended by Regulation (EC) No 847/97 (2), Whereas the Commission is now able , on the basis of that information , to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the quantitative quotas redistributed by Regulation (EC) No 728/97; Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (3), as amended by Regulation (EC) No 138/96 (4), and in particular Articles 9 and 13 thereof, Whereas examination of the figures supplied by Member States shows that the aggregate volume of the applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduc ­ tion shown in Annex I to the imports, expressed in value or volume terms, of each importer over the reference period; Having regard to Commission Regulation (EC) No 728/97 of 24 April 1997 redistributing the unused proportions of the 1996 quantitative quotas for certain products origin ­ ating in the People's Republic of China f), and in par ­ ticular Article 6 thereof, Whereas examination of the figures supplied by Member States shows that the total applications submitted by tradi ­ tional importers for products listed in Annex II to this Regulation amount to less than the portion of the quota set aside for them; whereas those applications should therefore be met in full; Whereas Regulation (EC) No 728/97 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quant ­ ities available; whereas importers lodged applications for import licences with the competent national authorities between 26 April and 3 p. m., Brussels time, on 24 May 1997, in accordance with Article 3 of Regulation (EC) No 728/97; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex III to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex III to the amounts requested by each importer, as limited by Regulation (EC) No 728/97; (') OJ No L 67, 10 . 3 . 1994, p. 89 . (2) OJ No L 122, 14. 5 . 1997, p. 1 . ( ¢') OJ No L 66, 10 . 3 . 1994, p. 1 . (&lt;) OJ No L 21 , 27 . 1 . 1996, p. 6 . (' OJ No L 108 , 25 . 4. 1997, p. 19 . No L 165/2 1 EN I Official Journal of the European Communities 24. 6 . 97 Whereas examination of the figures supplied by Member States shows that the total applications submitted by non-traditional importers for products listed in Annex IV to this Regulation amount to less than the portion of the quota set aside for them; whereas those applications should therefore be met in full , up to the maximum amount that can be requested by each importer under Regulation (EC) No 728/97, HAS ADOPTED THIS REGULATION: Article 2 Licence applications in respect of the products listed in Annex II duly submitted by traditional importers shall be met in full by the competent national authorities. Article 3 In response to licence applications in respect of the products listed in Annex III duly submitted by non-tradi ­ tional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 728/97, adjusted by the rate of reduction specified in the said Annex for each quota . Article 4 Licence applications in respect of the products listed in Annex IV duly submitted by non-traditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 728/97 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article  1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo ­ cate each importer a quantity or value equal to its imports for 1994 adjusted by the rate of reduction/increase speci ­ fied in the said Annex for each quota . Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied in the application . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1997. For the Commission Leon BRITTAN Vice-President 24. 6 . 97 IENI Official Journal of the European Communities No L 165/3 ANNEX I Rate of reduction applicable to the imports of 1994 (traditional importers) Product description HS/CN Code Rate ofreduction Footwear falling within HS/CN codes ex 6402 99 (') - 74,16 % 6403 51 6403 59 - 31,14 % ex 6403 91 (') ex 6403 99 (') - 89,81 % ex 6404 1 1 (2) - 60,27 % Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 - 78,28 % Ceramic tableware, kitchenware, other than of porcelain or china, falling within HS/CN code 6912 00 - 80,92 % Glassware of a kind used for table, kitchen, toilet, etc. falling within HS/CN code 7013 (3) - 26,52 % Toys falling within HS/CN codes 9503 41 0 9503 49 (4) 9503 90 (4) - 47,42 % (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . (  ') Excluding glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardboard to support the picture, held together by clips of base metal . (4) Excluding parts and accessories . No L 165/4 | 3N Official Journal of the European Communities 24. 6 . 97 ANNEX II Product in respect of which import licence applications may be met in full (traditional importers) Product description HS/CN Code Footwear falling within HS/CN codes 6404 19 10 24. 6 . 97 EN Official Journal of the European Communities No L 165/5 ANNEX III Rate of reduction applicable to the volume/value requested within the limits of the maximum amounts fixed by Regulation (EC) No 728/97 (non-traditional importers) Product description HS/CN Code Rate ofreduction Footwear falling within HS/CN codes ex 6402 99 (') - 55,02 % 6403 51 6403 59 - 86,48 % ex 6403 91 (') ex 6403 99 (') - 85,15 % ex 6404 1 1 (2) - 62,23 % Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 - 67,50 % Ceramic tableware, kitchenware, other than of porcelain or china, falling within HS/CN code 6912 00 - 74,83 % Glassware of a kind used for table, kitchen, toilet, etc. falling within HS/CN code 7013 0 - 67,77 % Toys falling within HS/CN codes 9503 41 (4) 9503 49 (4) 9503 90 (4) - 61,78 % (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . f) Excluding glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardboard to support the picture , held together by clips of base metal . (4) Excluding parts and accessories . No L 165/6 EN Official Journal of the European Communities 24 . 6 . 97 ANNEX IV Products in respect of which import licence applications may be met in full within the limits of the maximum amounts fixed by Regulation (EC) No 728/97 (non-traditional importers) Product description HS/CN Code Footwear falling within HS/CN codes 6404 19 10